DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicants Reply, filed 04/11/2022, with respect to the rejection(s) of claim(s) 1-13 under Jensen Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dugan and Hee.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (US 2014/0114560 A1) in view of Kim et al (KR100970252 B1) and further in view of Dugan (US 2017/0348580 A1).
Regarding claim 1, Jensen et al disclose an audio playback system comprising: a beacon (Jensen et al; Para [0225]), wherein the beacon comprises an earpiece (Jensen et al; Fig 5; beacon 12); a controller wirelessly coupled to the beacon (Jensen et al; Fig 5; controller 200), the controller configured to: transmit the request for shot information to a remote device (Jensen et al; Fig 5; controller 200; Para [0103]-[0104]); receive the shot information from the remote device (Jensen et al; Fig 5; Para [(0103]); convert the shot information into an audio signal (Jensen et al; Fig 5; Para [0101]);; but do not expressly disclose configured to trigger a request for shot information; and wirelessly play back the audio signal to an audio output on the earpiece. However, in the same field of endeavor, Kim et al disclose a system comprising a beacon configured to trigger a request for shot information (Kim et al; Fig 2; device 110 send request to mobile terminal 120; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the trigger feature taught by Kim as information trigger request in the audio system taught by Jensen. The motivation to do so would have been to improve the user’s performance. Moreover, in the same field of endeavor, Dugan disclose a system comprising and wirelessly play back the audio signal to an audio output on the earpiece (Dugan; Fig 1; headphone 110 receives shot information from terminal 108; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the playback feature taught by Dugan as shot information playback in the audio system taught by Jensen. The motivation to do so would have been to improve the user’s performance.

Regarding claim 2, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 1 wherein the earpiece comprises an earbud or a pair of earbuds (Jensen et al; Para [0080]).

Regarding claim 3, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 1 further comprising a microphone coupled to the controller, the microphone configured to receive a voice command (Jensen et al; Para [0105]).

Regarding claim 5, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 1 wherein the beacon further comprises an actuator, the actuator configured to trigger the request for the shot information (Jensen et al; Para [0198]).

Regarding claim 12, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 1 wherein the controller includes an application stored on a mobile device (Jensen et al; Fig 5; apps 210).

Claims 6-8, 11, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (US 2014/0114560 A1) in view of Kim et al (KR100970252 B1) and further in view of Dugan (US 2017/0348580 A1) and further in view of Hee et al (KR20180028077 A).
Regarding claim 6, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee et al disclose the audio system of claim 1 wherein the beacon includes a GPS-enabled location service. However, in the same field of endeavor, Hee et al disclose a system wherein the beacon includes a GPS-enabled location service (Hee et al; Page 4 lines 35-50). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the location service taught by Hee as location service in the audio system taught by Jensen. The motivation to do so would have been to improve the user’s accuracy.

Regarding claim 7, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee et al disclose the audio system of claim 6, wherein the beacon is coupled to the controller through a Bluetooth connection (Jensen et al; Para [0193]).

Regarding claim 8, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee et al disclose the audio system of claim 6 but do not expressly disclose wherein the shot information comprises a geographic location correlated with environmental information. However, in the same field of endeavor, Hee et al disclose a system wherein the shot information comprises a geographic location correlated with environmental information (Hee et al; Page 4 lines 35-50). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the location service taught by Hee as location service in the audio system taught by Jensen. The motivation to do so would have been to improve the user’s accuracy.


Regarding claim 11, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 6, the shot information includes at least one of a distance, an environmental element, a geographic location element, a shot history, a commentary, and an applause element (Jensen et al; Para [0123])

Regarding claim 13, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee et al disclose the audio system of claim 6, but do not expressly disclose further comprising a speaker device coupled to the audio output. However, in the same field of endeavor, Dugan discloses an audio system further comprising a speaker device coupled to the audio output (Dugan; Fig 1; speaker device 114 coupled to audio output of controller 108). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the speaker device taught by Dugan as controller in the audio system taught by Jensen. The motivation to do so would have been to improve the battery charging of the audio system.

Regarding claim 20, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee et al disclose the audio system of claim 13, but do not expressly disclose wherein the speaker device further comprises a visual display. However, in the same field of endeavor, Dugan discloses an audio system further comprising a speaker device coupled to the audio output (Dugan; Fig 1; speaker device 114 comprises a visual display). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the speaker device taught by Dugan as controller in the audio system taught by Jensen. The motivation to do so would have been to improve the battery charging of the audio system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (US 2014/0114560 A1) in view of Kim et al (KR100970252 B1) and further in view of Dugan (US 2017/0348580 A1) and further in view of Birch (US 2011/0228925 A1).
Regarding claim 4, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 3, but do not expressly disclose wherein the beacon is configured to activate the microphone. However, in the same field of endeavor, Birch discloses an audio system wherein the beacon is configured to activate the microphone (Birch; Para [0044] activate phone microphone). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the activation feature taught by Birch as microphone activation in the audio system taught by Jensen. The motivation to do so would have been to reduce the complexity of the audio system.


Claims 9-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (US 2014/0114560 A1) in view of Kim et al (KR100970252 B1) and further in view of Dugan (US 2017/0348580 A1) and further in view of Hee et al (KR20180028077 A) and further in view of Mai do et al (US 2009/0176540 A1).
Regarding claim 9, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Mai Do disclose the audio system of claim 8, but do not expressly disclose wherein the environmental information includes data relating to at least one landmark. However, in the same field of endeavor, Hee et al disclose a system wherein the environmental information includes data relating to at least one landmark (Hee et al; Page 3 lines 35-50). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the location service taught by Hee as location service in the audio system taught by Jensen. The motivation to do so would have been to improve the user’s accuracy.

Regarding claim 10, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Mai Do disclose the audio system of claim 9, but do not expressly disclose wherein the shot information includes a distance between the beacon and the at least one landmark. However, in the same field of endeavor, Hee et al disclose a system wherein the environmental information includes data relating to at least one landmark (Hee et al; Page 3 lines 35-50; distance player to the hole). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the location service taught by Hee as location service in the audio system taught by Jensen. The motivation to do so would have been to improve the user’s accuracy.

Regarding claim 14, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee disclose the audio system of claim 13, but do not expressly disclose wherein the controller determines the operational state of the earpiece and directs audio output to the earpiece or the speaker device depending on the operational state of the earpiece. However, in the same field of endeavor, Mai Do et al disclose an audio system wherein the controller determines the operational state of the earpiece and directs audio output to the earpiece or the speaker device depending on the operational state of the earpiece (Mai Do et al; Para [0031]-[0032]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the controller taught by Mai Do as controller in the audio system taught by Jensen. The motivation to do so would have been to provide a plurality of options to the user of the audio system.

Regarding claim 15, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee and further in view of Mai Do disclose the audio system of claim 14, but do not expressly disclose wherein the operational state of the earpiece is based at least in part on sensor information and user input. However, in the same field of endeavor, Mai Do et al disclose an audio system wherein the operational state of the earpiece is based at least in part on sensor information and user input (Mai Do et al; Para [0024]; proximity sensor). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the controller taught by Mai Do as controller in the audio system taught by Jensen. The motivation to do so would have been to provide a plurality of options to the user of the audio system.

Regarding claim 16, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Hee and further in view of Mai Do disclose the audio system of claim 15 wherein the user input comprises a tap signal, voice command, or a combination thereof (Jensen et al; Para [0105]).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (US 2014/0114560 A1) in view of Kim et al (KR100970252 B1) and further in view of Dugan (US 2017/0348580 A1) and further in view of Hee et al (KR20180028077 A) and further in view of Yun et al (KR 100959346 B1).
Regarding claim 17, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 13, but do not expressly disclose wherein the speaker device defines a recess, the recess sized and shaped to retain the earpiece. However, in the same field of endeavor, Yun et al disclose an audio system wherein the speaker device defines a recess, the recess sized and shaped to retain the earpiece (Yun et al; Fig 1; recess 10). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the speaker taught by Lee as speaker in the audio system taught by Jensen. The motivation to do so would have been to improve the battery charging of the audio system.
 
Regarding claim 18, Jensen et al in view of Kim et al and further in view of Dugan disclose the audio system of claim 13, but do not expressly disclose wherein the speaker device further comprises a charging interface configured to charge the beacon. However, in the same field of endeavor, Yun et al disclose an audio system wherein the speaker device defines a recess, the recess sized and shaped to retain the earpiece (Yun et al; Fig 1; charging interface 8). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the speaker taught by Yun as speaker in the audio system taught by Jensen. The motivation to do so would have been to improve the battery charging of the audio system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (US 2014/0114560 A1) in view of Kim et al (KR100970252 B1) and further in view of Yun et al (KR 100959346 B1) and further in view of Parraga Gimeno et al (US 2013/0129134 A1).
Regarding claim 19, Jensen et al in view of Kim et al and further in view of Dugan and further in view of Mai Do disclose the audio system of claim 13, but do not expressly disclose wherein the speaker device further comprises a magnetic mount configured to mount the speaker device directly on a magnetic surface. However, in the same field of endeavor, Parraga Gimeno et al discloses an audio system wherein the speaker device wherein the speaker device further comprises a magnetic mount configured to mount the speaker device directly on a magnetic surface (Parraga Gimeno et al; Para [0034]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the magnetic mount taught by Parraga-Gimeno as mount in the audio system taught by Jensen. The motivation to do so would have been to provide a plurality of attachment options to the user of the portable loudspeaker device.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 100970252 B1) in view of Hee et al (KR20180028077 A) and further in view of Denton et al (US 2012/0071277 A1).
Regarding claim 21, Kim et al disclose a method of determining shot information comprising: receiving a request for shot information from a wireless beacon (Kim et al; Fig 1; Para [0020] controller 120 receive request from wireless beacon 110); transmitting the request to a processor (Kim et al; Fig 1; Para [0023] controller 120 transmit request to server 130); receiving shot information from the processor (Kim et al; Fig 1; Para [0027] controller 120 receive location information from server 130); but do not expressly disclose wherein the wireless beacon comprises an earpiece and a GPS-enabled location service; encoding the shot information as an audio file; wirelessly transmitting the audio file to an audio output on the earpiece. However, in the same field of endeavor, Denton et al disclose a method comprising encoding the shot information as an audio file (Denton et al; Para [0063]); transmitting the audio file to an audio output (Denton et al; Para [0063]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the audio signal synthesis taught by Denton as information outputting feature in the system taught by Kim. The motivation to do so would have been to provide a plurality of information output options to the user of the system. Furthermore, in the same field of endeavor, Hee et al disclose a system wherein the wireless beacon comprises an earpiece and a GPS-enabled location service (Hee et al; Page 3 lines 35-50). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the location service taught by Hee as location service in the audio system taught by Kim. The motivation to do so would have been to improve the user’s accuracy. Moreover, in the same field of endeavor, Dugan disclose a system comprising and wirelessly play back the audio signal to an audio output on the earpiece (Dugan; Fig 1; headphone 110 receives shot information from terminal 108; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the playback feature taught by Dugan as shot information playback in the audio system taught by Kim. The motivation to do so would have been to improve the user’s performance.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastawros (US 2014/0277627 A1) in view of Dugan (US 2017/0348580 A1) and further in view of Denton et al (US 2012/0071277 A1) and further in view of Hee et al (KR20180028077 A) and further in view of Mai do et al (US 2009/0176540 A1).
Regarding claim 22, Bastawros discloses an audio system comprising: a beacon configured to trigger a request for shot location, wherein the beacon comprises an earpiece (Bastawros; Fig 1; headset 112; Para [0052][0025]); a controller wirelessly coupled to the beacon (Bastawros; Fig 1; controller 130 wirelessly coupled to 112; Para [0023]); and a non-transitory, computer-readable storage medium in operable communication with the controller, wherein the computer-readable storage medium contains one or more programming instructions that, when executed (Bastawros; Fig 1; PC 130; Para [0023]), cause the controller to: receive a request for shot information triggered from the wireless beacon (Bastawros; Fig 1; controller 130 receives request for information; Para [0023]); transmit the request to a processor (Bastawros; Fig 1; controller 130 transmits information to database 150; Para [0023]); receive shot information from the processor (Bastawros; Fig 1; controller 130 transmits information to database 150; Para [0023]); but do not expressly disclose a speaker device; a beacon comprises an earpiece and a GPS enabled location service; encode the shot information as an audio file; determine the operational state of the earpiece; and wirelessly transmit the audio file to an audio output on the earpiece or to the speaker device depending on the operational state of the earpiece. However, in the same field of endeavor, Denton et al disclose a method comprising encode the shot information as an audio file (Denton et al; Para [0063]); and transmit the audio file to an audio output (Denton et al; Para [0063]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the audio signal synthesis taught by Denton as information outputting feature in the system taught by Bastarow. The motivation to do so would have been to provide a plurality of information output options to the user of the system. Moreover, in the same field of endeavor, Dugan disclose a system comprising a speaker and a headphone for shot information outputting (Dugan; Fig 1; headphone 110 receives shot information from terminal 108; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the playback feature taught by Dugan as shot information playback in the audio system taught by Bastarow. The motivation to do so would have been to improve the user’s performance. Furthermore, in the same field of endeavor, Hee et al disclose a system wherein the wireless beacon comprises an earpiece and a GPS-enabled location service (Hee et al; Page 3 lines 35-50). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the location service taught by Hee as location service in the audio system taught by Kim. The motivation to do so would have been to improve the user’s accuracy. In addition, in the same field of endeavor, Mai Do et al disclose an audio system determine the operational state of the earpiece (Mai Do et al; Para [0031]-[0032][0035]); and wirelessly transmit the audio file to an audio output on the earpiece or to the speaker device depending on the operational state of the earpiece (Mai Do et al; Para [0031]-[0032][0035]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the controller taught by Mai Do as controller in the audio system taught by Bastarow. The motivation to do so would have been to provide a plurality of options to the user of the audio system.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 100970252 B1) in view of Dugan (US 2017/0348580 A1) and further in view of Denton et al (US 2012/0071277 A1) and further in view of Hee et al (KR20180028077 A) and further in view of Mai do et al (US 2009/0176540 A1).
Regarding claim 23, Kim et al disclose an audio playback system comprising: a beacon configured to trigger a request for shot information (Kim et al; Fig 1; Para [0020] controller 120 receive request from wireless beacon 110); a controller wirelessly coupled to the beacon (Kim et al; Fig 1), the controller configured to: receive the request for shot information (Kim et al; Fig 1; Para [0020] controller 120 receive request from wireless beacon 110); transmit the request for shot information to a processor (Kim et al; Fig 1; Para [0023] controller 120 transmit request to server 130); receive the shot information from the remote device (Kim et al; Fig 1; Para [0027] controller 120 receive location information from server 130); but do not expressly disclose convert the shot information into an audio signal; wherein the bacon comprises an earpiece and a GPS enabled location service; and play back the audio signal to an audio output; a speaker device comprising a speaker and a visual display; determine the operational state of the earpiece; and wirelessly transmit the audio file to an audio output on the earpiece or to the speaker device depending on the operational state of the earpiece. However, in the same field of endeavor, Dugan et al disclose a device comprising a speaker device comprising a speaker and a visual display (Dugan; Fig 1; speaker 114 and monitor). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the speaker taught by Dugan as audio output in the system taught by Kim. The motivation to do so would have been to improve the aesthetics of the audio system. Moreover, in the same field of endeavor, Denton et al disclose a device comprising encoding the shot information as an audio file (Denton et al; Para [0063)); transmitting the audio file to an audio output (Denton et al; Para [0063]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the audio signal synthesis taught by Denton as information outputting feature in the system taught by Kim. The motivation to do so would have been to provide a plurality of information output options to the user of the system. Furthermore, in the same field of endeavor, Hee et al disclose a system wherein the wireless beacon comprises an earpiece and a GPS-enabled location service (Hee et al; Page 3 lines 35-50). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the location service taught by Hee as location service in the audio system taught by Kim. The motivation to do so would have been to improve the user’s accuracy. In addition, in the same field of endeavor, Mai Do et al disclose an audio system determine the operational state of the earpiece (Mai Do et al; Para [0031]-[0032][0035]); and wirelessly transmit the audio file to an audio output on the earpiece or to the speaker device depending on the operational state of the earpiece (Mai Do et al; Para [0031]-[0032][0035]). It would have been obvious to one of the ordinary skills in the art before the effective date of the application to use the controller taught by Mai Do as controller in the audio system taught by Kim. The motivation to do so would have been to provide a plurality of options to the user of the audio system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651